13 F.3d 408
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David R. YEAMAN;  Krista R. Castleton;  and Capital GeneralCorporaton, Plaintiffs-Appellees,v.SECURITIES AND EXCHANGE COMMISSION, Defendant-Appellant,NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.;  RichardBreeden;  Martha Fulford;  David F. Harris;  Julie Lutz;Benjamin Greenspoon;  Lionel Andre;  Robert Tangretti;William Baker;  Lani M. Lee;  Kenneth O. Simon;  William R.McLucas;  Lindsay S. McCarthy;  G. Gayle Weggeland;  StevenG. Schwendiman;  Mark J. Griffin;  Sherwood Cook;  John C.Baldwin;  S. Jimmy Weg;  Theodore R. Kulongoski;  H. JamesKrueger;  Steven K. Mueller;  William J. Brooks;  Utah StateDivision of Securities;  John B. Haitt;  Jimmy Weg;  KenWorm;  Mariann B. Miller;  and Claire M. Catan, Defendants.
No. 93-4071.
United States Court of Appeals, Tenth Circuit.
Dec. 8, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
The district court denied Defendant-Appellant's motion for Rule 11 sanctions, finding that Plaintiffs-Appellees' lawsuit had a plausible factual and legal basis, and that Plaintiffs-Appellees' lawyer was not motivated by inappropriate considerations.  A district court's decision on Rule 11 sanctions is reviewed under the abuse of discretion standard.   See White v. General Motors Corp., 977 F.2d 499, 501 (10th Cir.1992).  We do not believe that the district court abused its discretion in denying the requested sanctions.  The decision of the district court is AFFIRMED.


3
AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3